unanimously affirmed, with costs. Memorandum: It is well settled that the validity of an appropriation award and its various components must be either within the range of testimony or supported by other evidence (Matter of City of New York [A. & W. Realty Corp.], 1 NY2d 428) and sufficiently explained by the court (Flynn v State of New York, 35 AD2d 640; Deutsch v State of New York, 32 AD2d 599, mot for lv to app den 25 NY2d 739; Tremarco Corp. v State of New York, 30 AD2d 1019; Spyros v State of New York, 25 AD2d 696). It has also been held that the explanation contemplated by these rules is not to be a matter of subjective judgment of the trial court but must be supported by the record evidence (Matter of City of New York [A. & W. Realty Corp.] supra, pp 432-433; Camp Bel-Aire v State of New York, 34 AD2d 867; Angus v State of New York, 32 AD2d 863). The trial court’s determination of both before and after value of the subject property here comports with the foregoing principles and reflects both the rationale for adjustments made and the record contains the basis therefor. The basis for the positive 10% per annum time adjustment to the State’s Sales Nos. 1, 2 and 3 in the trial court’s determination of before value is to be found in the sale prices of the respective parcels themselves covering a span of three years. So, too, there is a basis in the record for the trial court’s negative adjustment made to the State’s after taking per square foot unit valuation for the depreciating effect of the appropriation upon the remaining property. Such evidence is contained in claimant’s appraiser’s report. Notwithstanding the trial court’s rejection and striking from the evidence of comparable sales submitted by claimants’ appraiser, the remaining portion of his appraisal report as well as his testimony remained in evidence. Coupled with the trial court’s explanation, adequate basis here exists to sustain its determination and award. (Appeal from judgment of the Court of Claims—appropriation.) Present—Moule, J. P., Cardamone, Mahoney and Witmer, JJ.